992 F.2d 1220
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Douglas R. ARNET, Defendant-Appellant.
No. 92-16632.
United States Court of Appeals, Ninth Circuit.
Submitted April 27, 1993.*Decided May 5, 1993.

Before BROWNING, KOZINSKI and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Douglas Arnet, a federal prisoner, appeals pro se the district court's denial of his 28 U.S.C. § 2255 motion to vacate his sentence.   Arnet pled guilty to armed bank robbery, in violation of 18 U.S.C. § 2113(a) & (d), and use of a firearm during and in relation to a crime of violence, in violation of 18 U.S.C. § 924(c)(1).   We review de novo,  Doganiere v. United States, 914 F.2d 165, 167 (9th Cir.1990), cert. denied, 111 S.Ct. 1398 (1991), and affirm.


3
Arnet contends that the district court erred by failing to hold an evidentiary hearing on his competency to plead guilty, and that the district court violated his right to a speedy trial.   Arnet failed to raise these claims in his section 2255 motion.   Therefore, he has waived both claims.   See United States v. Keller, 902 F.2d 1391, 1395 (9th Cir.1990) (issues not raised in section 2255 motion may not be raised for the first time on appeal).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3